Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/2/22 has been entered.
 
Double Patenting
The terminal disclaimer filed 10/20/21 was approved.

Specification/Drawings
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: there is no mention of “a primary conduit” or “secondary conduit” (as claimed in claim 14) in the context of the species of FIGS 6-11 (to which the independent claims and claim 14 are exclusively drawn).  
Also these features should be labeled in the drawings, if antecedent basis is added to the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-10, 14-16 and 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1 and 10 have been amended to recite “the annular groove (216) has at least one bore (218) that extends orthogonal to an axis of the insert and that fluidly couples the exterior surface (212A) of the insert to the (first and second) opening passage (249C, 253C) exterior surface of the insert, and therefore the annular groove and bore thereof cannot “fluidly couple” the opening passage and the exterior surface of the insert.  
Applicant does not explain in the corresponding Remarks why the term “primary orifice” was stricken and replaced by the term opening passage.  (Note that the annular groove and bore thereof are disclosed to fluidly couple the opening passage and the primary orifice. Thus it appears Applicant may have intended to replace the term “exterior surface of the insert” with the term “opening passage”, rather than replacing the term “primary orifice” with the term “opening passage”.)  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 5-9, 21 and 23 as understood are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Davis (US 2004/0079411).

Davis discloses:
1.    A venturi valve comprising: 
a body (70) having a first end (the left side), a second end (the right side), and a cavity (that portion of 90 in which the insert is disposed) positioned therebetween; 
an inlet (95, as shown in FIG 3, the size of which is limited by 135 and 140) positioned at the first end;
an outlet (100) opposite of the inlet and positioned at the second end;
a passage (the flowpath therethrough, from left to right) positioned between the inlet and the outlet and extending through the body fluidly coupling the inlet to the outlet; and
an opening passage (120, 125); and
	an insert (75) positioned within the cavity and between the inlet and the outlet, such that the insert encloses at least a portion of the passage (e.g., as shown in FIG 3), the insert includes a constricted portion having a first constricted portion, an opposite second constricted portion and a primary orifice positioned between the first constricted portion and the second constricted portion (see first annotated FIG 3, below) and in fluid communication with the opening passage such that the primary orifice permits fluid to enter the constricted portion, the first constricted portion having an inlet orifice and the second constricted portion having an outlet orifice (see first annotated FIG 3, below), the outlet orifice having an outlet diameter that is greater than an inlet diameter of the inlet orifice (due to the smaller diameter of 230; see second annotated FIG 3, close-up, below), the passage in fluid communication with the first constricted portion and the second constricted portion fluidly coupling the first constricted portion and the second constricted portion to the inlet and the outlet (fluid flows from left to right through the passage and through the insert),

the insert having an exterior surface and an opposite interior surface (considered clearly met), the insert has an annular groove (forming chamber 240, FIG 3) disposed on the exterior surface, the annular groove has at least one bore (235) that extends orthogonal to an axis (13-13) of the insert and that fluidly couples the exterior surface of the insert to the opening passage (as understood, this is the same arrangement disclosed by Applicant).

    PNG
    media_image1.png
    836
    632
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    564
    758
    media_image2.png
    Greyscale



5.    The venturi valve of claim 1, wherein an area of the outlet (100) is equal to or greater than a sum of an area of the primary orifice and an area of the inlet (as shown in FIG 3; note that the area of the inlet 95 is reduced by members 135, 140).
6.    The venturi valve of claim 1, further comprises:
a conduit (inside of 85, 125) fluidly coupled to the insert, 
wherein the insert is generally tubular shaped (see the right side of FIG 2), the at least one bore (235) permits fluid from the conduit to travel through the annular groove and through the at least one bore and into the primary orifice (as shown and described with respect to FIG 5, e.g. para. 0032).
7.    The venturi valve of claim 6, wherein the insert is positioned to enclose at least the inlet orifice, the outlet orifice and the constricted portion (see annotated FIG 3).
8.    The venturi valve assembly of claim 7, wherein the exterior surface of the insert further includes at least two spaced apart grooves, each groove of the at least two grooves is configured for a sealing member positioned between each groove of the pair of grooves and the body (see the two o-rings 215 in FIG 3, and the grooves in which they are seated).
9.    The venturi valve of claim 8, wherein the constricted portion further includes a secondary orifice (see first annotated FIG 3, above), the annular groove and the at least one bore fluidly couples the exterior surface of the insert to the secondary orifice to permit fluid from the secondary orifice to enter the constricted portion (e.g., para. 0032).
Regarding claim 21, Davis discloses wherein the insert further comprises:

an inlet passage (from 95, leading up to 150) that tapers in a direction from the inlet to the inlet orifice (i.e., in a direction from left to right; note that this limitation does not require the inlet passage to abut the inlet orifice), and

the passage fluidly coupling the first constricted portion, the second constricted portion,
and the inlet passage to the inlet and the outlet (the passage allows fluid communication between inlet 95 and outlet 100, with the inlet passage and the first and second constricted portions, as these features are mapped above).
Regarding claim 23, Davis discloses wherein the opening passage (120, 125) extends from an exterior surface of the body to the cavity (see FIG 3).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 21 as understood is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Davis alone.

	Alternatively regarding claim 21, tapered inlet passages were well-known in the art at the time of invention and it would have been obvious to use a tapered inlet passage at Davis’ member 230 to further speed up the motive fluid flow and provide a larger pressure drop for faster eduction of injected fluid.

Claim 10, 14-16, 22, 24 and 25 as understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Harris (US 8,807,158).
Regarding claim 10, see the analyses of claims 1 and 9 above, and the first and second annotated Figures 3 above.  Davis discloses a first opening passage as claimed (see the “opening passage” as mapped in the analysis claim 1 above).  Davis does not disclose a second opening passage as claimed.  Harris teaches (FIG 6) that it was known in the art at the time of filing to use a second opening passage in a similar venturi valve to inject two fluids into the motive fluid stream.  To inject two fluids into Davis’ motive fluid stream, it would have been obvious to use a second opening passage therein (with a second injector body for flowing the second injected fluid to Davis’ venturi insert), as similarly taught by Harris at FIG 6.
Regarding claim 14, Davis in view of Harris renders obvious the dual orifice venturi valve of claim 10, which further comprises: 
a primary conduit (through 85, disclosed by Davis) fluidly coupled to the insert;
a secondary conduit (fluidly connected to the second opening passage, through the obvious second injector body, as rendered obvious by Harris) fluidly coupled to the insert;
wherein the insert is generally tubular shaped (see FIG 2), the annular groove permits fluid from the primary and secondary conduit to travel through the annular groove and through the at least one bore and enter the first constricted portion via either the primary and secondary orifices (by virtue of the shape of Davis’ insert upstream of the secondary orifice, see first annotated FIG 3, above).
Regarding claim 15, Davis discloses wherein the insert is positioned to enclose at least the inlet orifice, the outlet orifice and the first and second constricted portions (see FIG 3).
Regarding claim 16, see the two o-rings on the exterior of Davis’ insert, and the grooves in which they are seated.

Regarding claim 22, Davis discloses wherein the insert further comprises:

an inlet passage (from 95, leading up to 150) that tapers in a direction from the inlet to the inlet orifice (i.e., in a direction from left to right; note that this limitation does not require the inlet passage to abut the inlet orifice), and

the passage fluidly coupling the first constricted portion, the second constricted portion,
and the inlet passage to the inlet and the outlet (the passage allows fluid communication between inlet 95 and outlet 100, with the inlet passage and the first and second constricted portions, as these features are mapped above).

Alternatively regarding claim 22, tapered inlet passages were well-known in the art at the time of invention and it would have been obvious to use a tapered inlet passage at Davis’ member 230 to further speed up the motive fluid flow and provide a larger pressure drop for faster eduction of injected fluid.
Regarding claim 24, Davis discloses wherein the first opening passage (120, 125) extends from an exterior surface of the body to the cavity (see FIG 3).  
Regarding claim 25, provision of this feature (of claim 24) would necessarily be present in the obvious modification of Davis according to Harris (which feature is also necessarily present in Harris, such that the injected fluid can go into the venturi valve to meet the motive fluid stream), such that there is a second opening passage as claimed.


Allowable Subject Matter
	Claims 17-20 are allowed

Response to Arguments
Applicant's arguments filed 5/2/22 have been fully considered but they are not persuasive. The arguments amount to an assertion that the inlet orifice is not smaller than the outlet orifice.  In response, see the second annotation of the close-up of FIG 3, set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth RInehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
5/18/22